    
Exhibit 10.2
Execution Version













DEVELOPMENT AGREEMENT


by and between


QL ENERGY I, LLC
and
LINN ENERGY, LLC




DATED AS OF JUNE 30, 2015







US 3425473v.21

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
 
ARTICLE 1
 
 
DEFINITIONS AND INTERPRETATION
 
 
 
 
1.1
Defined Terms
1
1.2
References, Titles and Other Rules of Construction
7
 
 
 
 
ARTICLE 2
 
 
SCOPE; PARTICIPATING INTEREST SHARES; OPERATIONS
 
 
 
 
2.1
Scope
8
2.2
Participating Interest Shares
8
2.3
Coordination of Development Operations
8
2.4
Operator
8
2.5
Liability of Operator
9
2.6
Joint Operating Agreements
9
2.7
Rentals, Shut-in Well Payments and Minimum Royalties
10
2.8
Insurance
10
2.9
Contracts
10
2.10
Force Majeure
11
2.11
Engineering and Technical Staff
11
2.12
Post-MSA-Termination Costs
11
 
 
 
 
ARTICLE 3
 
 
TRANSFERS
 
 
 
 
3.1
Transfers
11
3.2
Right of First Offer
12
3.3
Documentation for Transfers
13
 
 
 
 
ARTICLE 4
 
 
EXCLUSIVE ARRANGEMENT
 
 
 
 
4.1
Exclusivity Period
13
4.2
Exclusive Arrangement
14
4.3
Public Company Opportunity; Sharing of Information
15
4.4
Company’s Rights Regarding Public Company Opportunity
15
4.5
Right of First Refusal
16
4.6
Other Partnership Opportunities
16
 
 
 
 
ARTICLE 5
 
 
PAYMENT OF PURCHASE PRICE AND TRANSACTION COSTS
 
 
 
 


i

--------------------------------------------------------------------------------




5.1
Payment Procedures with Respect to Transaction Costs
17
 
 
 
 
ARTICLE 6
 
 
POST-ACQUISITION INFORMATION; DISCLAIMERS
 
 
 
 
6.1
Sharing of Information Following Acquisition of a Pursued Opportunity
17
6.2
Disclaimers
18
 
 
 
 
ARTICLE 7
 
 
TERM
 
 
 
 
7.1
Termination
18
7.2
Effect of Termination
19
 
 
 
 
ARTICLE 8
 
 
CONFIDENTIALITY
 
 
 
 
8.1
Confidentiality
19
8.2
Publicity
20
 
 
 
 
ARTICLE 9
 
 
MISCELLANEOUS
 
 
 
 
9.1
Relationship of the Parties
21
9.2
Notices
21
9.3
Entire Agreement; Conflicts
23
9.4
Governing Law; Jurisdiction and Forum; Disputes; Remedies
23
9.5
Expenses
25
9.6
Successors and Assigns
25
9.7
Amendment
25
9.8
Counterparts
25
9.9
Further Assurances
25
9.10
No Waiver
25
9.11
Severability
25
9.12
No Third Party Beneficiaries
25
9.13
Preparation of Agreement
26
9.14
Execution in Writing
26
9.15
Right of Competition
26




ii

--------------------------------------------------------------------------------




EXHIBITS
Exhibit A
Form JOA
Exhibit B
Insurance
Exhibit C
Form of Assignment
Exhibit D
Intentionally Omitted
Exhibit E
Public Company Opportunity Notice
Exhibit F
Right of First Refusal








iii

--------------------------------------------------------------------------------




DEVELOPMENT AGREEMENT
THIS DEVELOPMENT AGREEMENT (this “Agreement”), dated as of this 30th day of
June, 2015 (the “Effective Date”), is made by and between QL Energy I, LLC, a
Delaware limited liability company (the “Company”), and LINN Energy, LLC, a
Delaware limited liability company (“LINN”). The Company and LINN shall
sometimes be referred to herein together as the “Parties,” and individually as a
“Party.” Solely for the purpose of Section 4.6, Article 7 and Article 9, Quantum
Energy Partners, LLC, a Delaware limited liability company (“Quantum”), shall
also be deemed a Party to this Agreement.
RECITALS
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
LINN and Q-QL I (VI) Investment Partners, LLC, a Delaware limited liability
company and an Affiliate of Quantum (such entity, and its successor(s) and
permitted assigns, “Quantum Member”), have entered into that certain Limited
Liability Company Agreement of the Company (the “LLC Agreement”);
WHEREAS, the Parties desire to set forth in this Agreement their agreements
regarding the Parties’ joint participation (a) with respect to certain
Opportunities (as hereinafter defined) and certain Public Company Opportunities
(as hereinafter defined) and (b) in the funding, acquisition, exploration,
development and operation of assets jointly acquired by the Company and LINN
pursuant to this Agreement (the “Joint Assets”); and
WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and Linn Operating, Inc., a Delaware corporation and an Affiliate of
LINN (“Manager”), are entering into that certain Management Services Agreement
(the “MSA”), pursuant to which, and subject to the terms of the LLC Agreement,
Manager shall manage and administer the Joint Assets and the affairs and
business operations of the Company and its Subsidiaries.
NOW THEREFORE, in consideration of the mutual agreements contained herein, the
benefits to be derived by each Party, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
1.1    Defined Terms. When used in this Agreement, the following terms shall
have the respective meanings set forth below:
“Actual Knowledge” means the knowledge of any officer or Senior Supervisory
Personnel (as defined in the MSA) of LINN.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, is Controlled by or
is under common Control with, such Person. For the avoidance of doubt,
“Affiliate,” with respect to LINN, shall include LinnCo,




--------------------------------------------------------------------------------




LLC, a Delaware limited liability company. For the purposes of Sections 3.2,
4.6, 8.1, and 8.2 only, any entity commonly referred to as a “portfolio company”
of Quantum (or Quantum’s Affiliates) (a) will not be considered an Affiliate of
the Company and (b) will be considered a Third Party.
“Agreed Rate” means (a) the cost of borrowing under LINN’s most senior secured
borrowing-base facility, or (b) if LINN does not have such a facility, the three
month London Inter-Bank Offer Rate (as published in the “Money Rates” table of
The Wall Street Journal, eastern edition) plus an additional two (2) percentage
points applicable on the first Business Day prior to the due date of payment and
thereafter on the first Business Day of each succeeding calendar month (or, if
such rate is contrary to any applicable usury Law, the maximum rate permitted by
such applicable Law).
“Agreement” means this Development Agreement, as amended in writing from time to
time.
“Applicable Contract Area” means the contract area designated by the Company for
each Form JOA, which contract area shall be the drilling unit for the well
subject to such Form JOA.
“Applicable Operating Agreements” means, collectively, the Form JOAs and all
Third Party Operating Agreements, and “Applicable Operating Agreement” means any
of them.
“Asset Taxes” means ad valorem, property, excise, severance, production or
similar taxes (including any interest, fine, penalty or additions to tax imposed
by Governmental Authorities in connection with such taxes) based upon operation
or ownership of the Joint Assets or the production of Hydrocarbons therefrom,
but excluding, for the avoidance of doubt, income, capital gains and franchise
taxes.
“Associated Agreements” means, collectively, the Applicable Operating Agreements
and any other agreements entered into by a Party and any Third Parties in
furtherance of the conduct of Development Operations including gas gathering
agreements, and “Associated Agreement” means any of them.
“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks in Houston, Texas are generally open for business.
“Chevron Tidewater Transaction” means any agreement between LINN or its
Affiliates and Chevron U.S.A., Inc. related to options to lease in Kern County,
California and the immediately surrounding areas.
“Company” has the meaning set forth in the Preamble.

2

--------------------------------------------------------------------------------




“Company Designees” mean those individuals who are employed by the Company or
Quantum and are designated as “Company Designees” by the Company or Quantum, as
applicable, in a writing provided separately to LINN.
“Confidential Information” means (a) the terms and conditions of this Agreement
and (b) any information relating to any Opportunity, any Public Company
Opportunity, any Development Operation or any Joint Asset, or other geological,
geophysical, engineering, operational, economic, financial, management or other
aspects of any Opportunity, any Public Company Opportunity, any Development
Operation or any Joint Asset, whether oral or in written form, but shall, in the
case of information described in subpart (b), exclude any information which (i)
has become part of common knowledge or understanding in the energy industry or
becomes generally available to the public (other than from wrongful disclosure
in violation of this Agreement or any other applicable confidentiality
agreement) or (ii) was available to a Party on a non-confidential basis before
its disclosure to such Party by the other Party.
“Control,” “Controlling” or “Controlled” means the possession, directly or
indirectly, through one or more intermediaries, of the following: (a) in the
case of a corporation, more than fifty percent (50%) of the outstanding voting
securities thereof, (b) in the case of a limited liability company, partnership,
limited partnership or joint venture, the right to more than fifty percent (50%)
of the distributions therefrom (including liquidating distributions), (c) in the
case of a trust or estate, more than fifty percent (50%) of the beneficial
interest therein, (d) in the case of any other entity, more than fifty percent
(50%) of the economic or beneficial interest therein or (e) in the case of any
entity, the power or authority, through ownership of voting securities, by
contract or otherwise, to direct the management, activities or policies of the
entity.
“Defaulting Party” has the meaning set forth in Section 3.1(c).
“Development Operation” means any operation conducted pursuant to this Agreement
or any Applicable Operating Agreement, including (a) operations to construct and
maintain infrastructure and facilities in order to explore for, produce and
transport the Hydrocarbons and other constituents produced from any wells part
of the Joint Assets to the applicable sales point, central handling or delivery
point or disposal facility and (b) any seismic or other geophysical data
acquisition operation, or other similar operation (including geophysical
surveys, microseismic monitoring and core sampling and analysis conducted by the
Parties in accordance with this Agreement with respect to the Joint Assets).
“Effective Date” has the meaning set forth in the Preamble.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, however designated, and whether
voting or nonvoting, or certificated or noncertificated, including membership
interests and partnership interests (whether general or limited) and any other
interest or participation that confers on any such Person the right to receive a
share of the profits and losses of, or distributions of property of, such
Person, but excluding debt securities convertible or exchangeable into any of
the foregoing.

3

--------------------------------------------------------------------------------




“Exchange” has the meaning set forth in Section 4.1.
“Exclusivity Period” has the meaning set forth in Section 4.1.
“Existing Acreage” has the meaning set forth in Section 4.1.
“Farmin” means any contract right whereby Oil and Gas Interests, or an interest
therein, may be earned by LINN or its Affiliates by the drilling of, or causing
the drilling of, one or more wells by LINN or its Affiliates (including as
subcontractor).
“Farmout” means any contract right whereby one or more Oil and Gas Interests, or
an interest therein, may be earned by the drilling of one or more wells by a
party.
“First Closing Date” means the closing date of the first acquisition by the
Company and LINN of Oil and Gas Interests pursuant to this Agreement.
“Force Majeure Event” means any acts of God, wars, terrorism, blockades,
insurrections, riots, epidemics, lightning, earthquakes, fires, storms, floods,
high water washouts, inclement weather which necessitates extraordinary measures
and expense to maintain operations, explosions, inabilities or delays in
obtaining requisite permits, authorizations and consents from Governmental
Authorities, action or restraint by any Governmental Authority, or any other
event not reasonably within the control of the Party affected.
“Form JOA” has the meaning set forth in Section 2.6(a).
“Form of Assignment” means the form of assignment attached as Exhibit C.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.
“Governmental Authority” means any federal, state, local, municipal, tribal or
other government; any governmental, quasi-governmental, regulatory or
administrative agency, commission, body or other authority exercising or
entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court or governmental tribunal,
including any tribal authority having or asserting jurisdiction.
“Hydrocarbons” means oil and gas and other hydrocarbons (including condensate)
produced or processed in association therewith (whether or not such item is in
liquid or gaseous form), or any combination thereof, and any minerals produced
in association therewith.
“Identified Opportunity” has the meaning set forth in Section 4.2(a).

4

--------------------------------------------------------------------------------




“Joint Assets” has the meaning set forth in the Recitals.
“Law” means any applicable statute, law, rule, regulation, ordinance, order,
code, ruling, writ, injunction, decree or other official act of or by any
Governmental Authority.
“LINN” has the meaning set forth in the Preamble.
“LLC Agreement” has the meaning set forth in the Recitals.
“Manager” has the meaning set forth in the Recitals.
“MSA” has the meaning set forth in the Recitals.
“Offer Date” has the meaning set forth in Section 3.2.
“Offered Interest” has the meaning set forth in Section 3.2.
“Oil and Gas Interest” means any oil, gas and/or mineral lease or sublease,
royalty, overriding royalty, production payment, net profits interest, mineral
fee interest, carried interest or other right to explore, develop or produce
Hydrocarbons.
“Opportunity” has the meaning set forth in Section 4.1.
“Participating Interest Share” has the meaning set forth in Section 2.2.
“Party” and “Parties” have the meaning set forth in the Preamble.
“Party Interests” has the meaning set forth in Section 2.2.
“Person” means an individual, an estate or a corporation, partnership, joint
venture, limited partnership, limited liability company, trust, unincorporated
organization, association or any other entity.
“Public Company Opportunity” means any opportunity by LINN (or its Affiliates)
to acquire any corporation, partnership or other entity that has publicly traded
equity securities listed on a U.S. national or other major recognized securities
exchange.
“Public Company Opportunity Notice” has the meaning set forth on Exhibit E.
“Purchase Price” means the purchase price of a transaction (as adjusted pursuant
to the terms of such transaction) arising out of a Pursued Opportunity or a
Pursued Public Company Opportunity, as applicable.
“Pursued Opportunity” has the meaning set forth in Section 4.2(b).
“Pursued Public Company Opportunity” has the meaning set forth in
Section 4.4(a).

5

--------------------------------------------------------------------------------




“Quantum” has the meaning set forth in the Preamble.
“Quantum Member” has the meaning set forth in the Recitals.
“Restricted Company Designees” has the meaning set forth on Exhibit E.
“ROFR Notice” has the meaning set forth on Exhibit F.
“ROFR Offer” has the meaning set forth on Exhibit F.
“ROFR Period” has the meaning set forth in on Exhibit F.
“Subsequent QL Energy” has the meaning set forth in Section 4.6.
“Subsequent Transfer” has the meaning set forth on Exhibit F.
“Subsequently Transferred Interest” has the meaning set forth on Exhibit F.
“Subsidiaries” means, with respect to a Person (for purposes of this definition,
the “first Person”), each other Person of which such first Person Controls
equity, either directly or indirectly, through an unbroken chain of entities
each of which such first Person Controls.
“Target Public Company” means, with respect to any Public Company Opportunity,
the target entity.
“Tax Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.
“Termination Date” has the meaning set forth in Section 7.1.
“Third Party” means any Person other than a Party or an Affiliate of a Party.
“Third Party Operating Agreement” means an operating agreement to which there
are Persons other than (or in addition to) the Parties that are parties, and
which burdens certain of the Joint Assets.
“Third Party Operator” means an operator under a Third Party Operating Agreement
that is not the Company.
“Transaction Costs” means the actual direct Third-Party financial advisory and
legal costs incurred by a Party with respect to any Pursued Opportunity or any
Pursued Public Company Opportunity; provided that, for the avoidance of doubt,
“Transaction Costs” shall (a) not, during the term of the MSA, include “Manager
Transaction Costs” (as defined in the MSA) and (b) not include any costs or
expenses related to financing obtained or indebtedness incurred by the Company
with respect to such Pursued Opportunity or such Pursued Public Company
Opportunity.

6

--------------------------------------------------------------------------------




“Transfer” (including the correlative terms “Transfers,” “Transferring” or
“Transferred”) means any legal or beneficial sale, assignment, Farmout, pledge,
encumbrance or other disposition by a Party of all or any part of its Party
Interest or the granting of any overriding royalty interest, production payment,
net profits interest or other similar interest covering all or any part of a
Party’s interest in the Joint Assets, but shall not mean or include any pledge
or encumbrance created solely by a Party’s execution of an Applicable Operating
Agreement, or the effect of any non-consent provision contained in an Applicable
Operating Agreement.
“Transfer Notice” has the meaning set forth in Section 3.2.
“Working Interest” means, with respect to any unit, well or lease, the interest
that is burdened with the obligation to bear and pay costs and expenses of
maintenance, development and operations on or in connection with such unit, well
or lease, but without regard to the effect of any royalties, overriding
royalties, production payments, net profits interests and other similar burdens
upon, measured by or payable out of production therefrom.
1.2    References, Titles and Other Rules of Construction. All references in
this Agreement to articles, sections, subsections, other subdivisions and
exhibits refer to corresponding articles, sections, subsections, other
subdivisions and exhibits of this Agreement unless expressly provided otherwise.
All exhibits attached to this Agreement shall be deemed a part of this Agreement
for all purposes. Titles appearing at the beginning of any of such subdivisions
are for convenience only and shall not constitute part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words
of similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. Any reference to any Law, contract or
agreement (including schedules, exhibits and other attachments thereto),
including this Agreement, will be deemed also to refer to such Law or agreement,
as amended, restated or otherwise modified from time to time, unless the context
requires otherwise. The term “including” shall in all instances be deemed
followed by the words, “without limitation.” Pronouns in masculine, feminine and
neuter genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. All references to “$” or “dollars” shall be
deemed references to United States dollars. Each accounting term not defined
herein shall have the meaning given to it under United States GAAP as
interpreted as of the Effective Date. References to any date will mean such date
in Houston, Texas and for purposes of calculating the time period in which any
notice or action is to be given or undertaken hereunder, such period will be
deemed to begin at 12:01 a.m. on the applicable date in Houston, Texas. If a
date specified herein for providing any notice or taking any action is not a
Business Day, then the date for giving such notice or taking such action shall
be the next day which is a Business Day.

7

--------------------------------------------------------------------------------




ARTICLE 2
SCOPE; PARTICIPATING INTEREST SHARES; OPERATIONS
2.1    Scope. This Agreement shall govern the respective rights and obligations
of the Parties with respect to (a) the Opportunities and the Public Company
Opportunities and (b) the funding, acquisition, exploration, development and
operation of the Joint Assets.
2.2    Participating Interest Shares. From and after the Effective Date, the
“Participating Interest Shares” of the Parties in any Joint Asset shall be equal
to their respective interests in such Joint Asset, as between the Company and
LINN. For example, if pursuant to this Agreement the Company acquires a forty
percent (40%) Working Interest in a lease and LINN acquires a ten percent (10%)
Working Interest in such lease, the Company’s Participating Interest Share in
such Joint Asset shall be eighty percent (80%) and LINN’s Participating Interest
Share in such Joint Asset shall be twenty percent (20%). If a Party Transfers
all or any portion of its interests in any Joint Asset (hereinafter referred to
as such Party’s “Party Interests”) pursuant to the provisions of this Agreement,
the Participating Interest Shares of the Parties with respect to such Joint
Asset shall be revised accordingly.
2.3    Coordination of Development Operations. The coordination between the
Parties of all Development Operations shall be pursuant to the terms and
conditions of the LLC Agreement, the MSA and the Applicable Operating
Agreements.
2.4    Operator.
(a)    The Company is hereby designated and agrees to serve as operator for the
Joint Assets hereunder and under each Form JOA, subject to Section 2.4(d). In
addition, to the extent requested by the Company, the Parties agree to support
the Company in any vote with respect to becoming or remaining operator under
each Third Party Operating Agreement, subject to Section 2.4 (d).
(b)    The Company may only be removed as operator under an Applicable Operating
Agreement pursuant to the relevant provisions of such Applicable Operating
Agreement.
(c)    Subject to Sections 2.4(a), 2.4(b)¸ and 2.4(d) and subject to the terms
of the LLC Agreement and the MSA, as operator and as between the Parties, the
Company shall manage and control all Development Operations and shall have the
sole right on behalf of the Parties to propose and conduct such operations;
provided that such operations are conducted in accordance with the Approved
Budget (as defined in the LLC Agreement), or deemed to be approved, by the
Parties, if then applicable, or are otherwise permitted by this Agreement. LINN
hereby authorizes the Company on its behalf to provide such notices, make such
elections and take such actions as may reasonably be required under any
Applicable Operating Agreement or any other Associated Agreement consistent with
the provisions of this Section 2.4(c).

8

--------------------------------------------------------------------------------




(d)    Joint Assets acquired through an Exchange will only be subject to
Sections 2.4(a), 2.4(b), and 2.4(c) if the Company (and its Affiliates) acquires
the majority of the Working Interest as between LINN (and its Affiliates) and
Company (and its Affiliates).
2.5    Liability of Operator. Notwithstanding anything herein to the contrary
but subject to Section 9.4(d), in no event shall any Party (or any Party’s
Affiliate) serving as operator hereunder or under any Applicable Operating
Agreement have any liability as operator for any claim, damage, loss or
liability sustained or incurred in connection with any Development Operation or
any other operation or activity prescribed or permitted hereunder or any breach
of any provision regarding the standard of performance of an operator in
performing activities or operations under this or any Applicable Operating
Agreement, EVEN IF SUCH CLAIM, DAMAGE, LOSS OR LIABILITY AROSE IN WHOLE OR IN
PART FROM THE ACTIVE, PASSIVE, SOLE OR CONCURRENT NEGLIGENCE, STRICT LIABILITY
OR OTHER FAULT OF SUCH PARTY OR ANY OF ITS AFFILIATES OR ANY OFFICER, PARTNER,
MEMBER, DIRECTOR, AGENT OR EMPLOYEE OF SUCH PARTY, OTHER THAN IF SUCH CLAIM,
DAMAGE, LOSS OR LIABILITY AROSE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH PARTY OR ANY OF ITS AFFILIATES; it being understood by each Party that
any such claim, damage, loss or liability (other than that caused by the gross
negligence or willful misconduct of a Party or its Affiliates) shall be borne
severally by the Parties (including the operator) in proportion to their
interests in the operations or activities giving rise to such claim, damage,
loss or liability. Notwithstanding anything to the contrary in the preceding
sentence, nothing in this Section 2.5 shall be construed to limit the liability
of a Party in respect of its breach of any financial, administrative or
procedural (but not operational) provision of this Agreement. The Parties hereby
acknowledge that the provisions of Article 4, among others, are procedural.
2.6    Joint Operating Agreements.
(a)    Prior to the commencement of any Development Operation for any well to be
drilled on the Joint Assets and, in any event, within thirty (30) days after
LINN’s receiving written notice from the Company, the Parties shall enter into a
joint operating agreement in the form attached hereto as Exhibit A (the “Form
JOA”) in respect of the Applicable Contract Area, to the extent that an existing
Form JOA is not, at the relevant time, in place in respect of such Applicable
Contract Area. In the event that any Development Operation commences prior to
the execution of a Form JOA covering such Development Operation, such
Development Operation shall be subject to the provisions of this Agreement,
including this Section 2.6(a), and shall be deemed subject to and governed by
the Form JOA.
(b)    In the event any portion of the Joint Assets is governed by a Third Party
Operating Agreement, as between the Parties, the provisions of the Form JOA
shall apply to the extent possible without contravening the provisions of the
relevant Third Party Operating Agreement.
(c)    If the remainder of the entire Working Interest in any Applicable
Contract Area is covered by a Third Party Operating Agreement and is acquired
hereafter by the Parties, then such Third Party Operating Agreement shall be
terminated, and the Form JOA for such Applicable Contract Area shall thereafter
apply to such Working Interest.

9

--------------------------------------------------------------------------------




(d)    In the event of any conflict or inconsistency between the terms of this
Agreement and any Applicable Operating Agreement, then, as between the Parties,
this Agreement shall prevail to the extent of such conflict.
(e)    During the term of the MSA, LINN shall have no obligation to pay the
Company overhead provided for under any Applicable Operating Agreement under
which the Company serves as operator.
2.7    Rentals, Shut-in Well Payments and Minimum Royalties. Each Party shall be
responsible for paying its Participating Interest Share of (a) all rentals,
shut-in well payments, minimum royalties, additional bonus payments and any
other payments necessary to renew, maintain or extend the Oil and Gas Interests
included in the Joint Assets and (b) all royalties, overriding royalties,
production payments and other burdens required to be paid to lessors and holders
of those burdens attributable to the Oil and Gas Interests included in the Joint
Assets. Neither Party shall be liable to the other for any act or omission
pertaining to the types of payments described in this Section 2.7 or any loss
resulting from such act or omission. Each Party may determine, in its reasonable
discretion, not to renew, maintain or extend any of the Oil and Gas Interests
included in the Joint Assets and, in such case, shall provide the other Party
not less than thirty (30) days’ notice in writing of such decision prior to the
expiration of any such Oil and Gas Interest, and the other Party shall have the
right, at its sole cost and expense, to renew, maintain or extend such Oil and
Gas Interest and to direct such first Party to promptly assign to the other
Party, at no cost to the other Party and pursuant to the Form of Assignment,
such first Party’s Participating Interest Share of such Oil and Gas Interest.
Upon such assignment, notwithstanding anything contained in this Agreement to
the contrary, such Oil and Gas Interest shall be deemed to be excluded from the
terms and conditions of this Agreement, unless and to the extent such Oil and
Gas Interest is subject to an Applicable Operating Agreement in which case such
Oil and Gas Interest shall remain subject thereto and the interests of the
Parties in the Applicable Contract Area shall be adjusted to reflect such
assignment.
2.8    Insurance. During the term of the MSA, LINN (or its Affiliates) shall
carry insurance with respect to the Parties’ interests in the Joint Assets in
accordance with the terms of the MSA. Following the term of the MSA, each Party
shall carry insurance with respect to its interests in the Joint Assets as
outlined in Exhibit B, and in such event, each Party shall provide copies of
such policies to the other Party upon request, and shall notify the other Party
if it has been unable to obtain or maintain any of such policies.
2.9    Contracts. The Company may enter into contracts and other agreements on
customary terms and conditions on behalf of the Parties in connection with any
Development Operations conducted by or at the direction of the Company in which
both Parties participate.

10

--------------------------------------------------------------------------------




2.10    Force Majeure. Neither Party shall be liable to the other for failure to
carry out its obligations under this Agreement (other than the obligation to
make payments hereunder and each Party’s obligations under Article 4) as a
result of any Force Majeure Event; provided that the Party prevented or hindered
from performing gives prompt (but in no event later than one day after the
occurrence of such event) notice and reasonably full particulars of such event
to the other Party and resumes performance as soon as reasonably possible. A
Party subject to a Force Majeure Event shall use commercially reasonable efforts
to remove such cause and shall resume performance hereunder as soon as such
cause is removed; provided that the requirement that any Force Majeure Event
shall be remedied as soon as reasonably possible shall not require such Party to
settle any strikes, lockouts or other labor difficulty contrary to its wishes,
it being agreed that such Party shall have the right to settle any such matter
as it deems appropriate in its sole discretion.
2.11    Engineering and Technical Staff. The Company shall employ an engineering
and technical staff supporting the President of the Company (initially John H.
Campbell, Jr.) and working full time with LINN on the technical evaluation and
diligence of the Opportunities, the Public Company Opportunities and the Joint
Assets. Initially, such engineering and technical staff shall consist of up to
two professionals, subject to inclusion of additional professionals pursuant to
the reassessment and approval by the Board of Directors of the Company on an
annual basis. From and after the First Closing Date until the termination of the
MSA, LINN shall bear twenty percent (20%) of the costs associated with the
Company’s employment of John H. Campbell, Jr. (or his replacement) and such
engineering and technical staff as provided in Article 5 of the MSA.
2.12    Post-MSA-Termination Costs. Following the termination of the MSA, LINN
agrees to reimburse the Company for a portion of all costs that would be
categorized by the Company as selling, general and administrative expenses, such
portion to equal LINN’s weighted average ownership in the Joint Assets in the
aggregate (as between LINN and the Company) calculated based on LINN’s
Participating Interest Share in the respective Joint Assets multiplied by the
purchase price of such respective Joint Assets, divided by the aggregate
purchase price of all Joint Assets. Such reimbursement shall be paid by LINN
within thirty (30) days following receipt of an invoice therefor and shall be in
lieu of any COPAS overhead charges attributable to such costs.
ARTICLE 3
TRANSFERS
3.1    Transfers.
(a)    Transfers. Subject to the remaining provisions of this Article 3 and the
terms of the LLC Agreement, each Party and its Affiliates shall be permitted to
Transfer all or any portion of its Party Interests, together with a
corresponding portion of its rights and obligations under this Agreement or any
Associated Agreement including, in the event that the Company is the
transferring Party, the Company’s (and its Affiliates’) rights to serve as
operator for the applicable Joint Assets under this Agreement or any Associated
Agreement, but only to the extent permissible under the terms of this Agreement
or such Associated Agreement. Notwithstanding anything to the contrary herein,
any permitted Third Party transferee of the Party Interests of LINN pursuant to
this Article 3 shall not be subject to the terms and conditions of this
Agreement other than Articles 1 (to the extent applicable to the remaining
provisions included in this sentence), 6, 7, 8 and 9 (other than

11

--------------------------------------------------------------------------------




Sections 9.2(c) and 9.3 (with respect to the latter, to the extent relating to
the MSA), and Sections 2.4, 2.5, 2.6, 2.7, 2.9, 2.10, 3.1 and 3.3, of this
Agreement. Notwithstanding anything to the contrary herein, any permitted Third
Party transferee of the Party Interests of the Company or any permitted
Affiliate transferee of the Party Interests of the Company that is a “portfolio
company” of Quantum (or Quantum’s Affiliates) pursuant to this Article 3 shall
not be subject to the terms and conditions of this Agreement other than Articles
1 (to the extent applicable to the remaining provisions included in this
sentence), 7 and 9 (other than Sections 9.2(c) and 9.3 (with respect to the
latter, to the extent relating to the MSA), and Sections 2.4, 2.5, 2.6, 2.7,
2.9, 2.10, 3.1 and 3.3, of this Agreement. Nothing in this Agreement shall
constitute a limitation on Transfer of Party Interests held by LINN or its
Affiliates for purposes of encumbrance or collateral assignment by LINN or its
Affiliates in favor any lender thereof, subject to other applicable terms and
conditions contained herein.
(b)    Liability of Transferor/Transferee. No Transfer permitted hereunder shall
relieve the transferring Party of any of its or its Affiliates’ obligations
under this Agreement or any Associated Agreement, except to the extent that such
obligations are incurred from and after such Transfer and relate to the
interests transferred to a transferee, and provided that the transferring Party
shall be released from such obligations only to the extent assumed by such
transferee. Notwithstanding the preceding sentence, in the case of a Transfer by
a Party to any Affiliate of such Party, such Transferring Person shall not be
released from any obligations under this Agreement or any Associated Agreement
whether arising before or after the Transfer.
(c)    Transfers by Defaulting Parties. Notwithstanding anything to the contrary
in this Section 3.1, no Party that has failed to pay any of its participating
share of Transaction Costs pursuant to Section 5.1 (each a “Defaulting Party”)
may, and any Defaulting Party shall cause its Affiliates not to, Transfer all or
any part of its Party Interest, or Transfer all or any part of its rights or
obligations under this Agreement or any Associated Agreement, unless and until
the total amount in default (including (i) all reasonable attorneys’ fees and
other reasonable costs sustained by the other Party in the collection of amounts
owed by the Defaulting Party and (ii) any interest at the Agreed Rate accrued
thereon) is paid by such Defaulting Party or any other Person on behalf of such
Defaulting Party. Any Transfer or attempted Transfer in violation of this
Section 3.1(c) shall be, and is hereby declared, null and void ab initio.
3.2    Right of First Offer. If, subject to Section 3.1 and Section 3.3, any
Party desires to Transfer all or any portion of its Party Interests to a Third
Party, such transferring Party shall give the non-transferring Party prompt
notice (the “Transfer Notice”) stating (a) such transferring Party’s desire to
make such Transfer and (b) the Party Interest to be Transferred (the “Offered
Interest”). The date on which the Transfer Notice is provided to the
non-transferring Party shall constitute the “Offer Date.” The non-transferring
Party shall have thirty (30) days after the Offer Date to make an offer to the
transferring Party for the Offered Interest. Acceptance of any offer from
non-transferring Party is in the sole discretion of the transferring Party.
Following such thirty (30)-day period, the transferring Party shall be free to
market and Transfer the Offered Interest on any terms acceptable to the
transferring Party; provided that if such Transfer does not occur within two
hundred and seventy (270) days after the Offer Date, the procedures set forth in
this Section 3.2 shall again apply with respect to a Transfer of such Offered
Interest. Notwithstanding anything to the contrary herein, if the transferring
Party Transfers all or any portion of its Party Interests to an Affiliate of

12

--------------------------------------------------------------------------------




transferring Party, the transferring Party shall cause such Affiliate to comply
with the terms and conditions of this Section 3.2 upon the subsequent Transfer
of all or any part of such Party Interests from any Affiliate of transferring
Party to any Third Party.
3.3    Documentation for Transfers. Any Transfer by any Party that is otherwise
permitted pursuant to Section 3.1 or 3.2 shall not be effective unless and until
the other Party has received a document executed by both the transferring Party
(or its legal representative) and the permitted transferee (or its legal
representative) that includes: (a) the identity and notice address of the
permitted transferee; (b) such permitted transferee’s express agreement in
writing to (i) be bound by, and fully and timely perform, subject to Section
3.1(a), all of the terms and conditions of this Agreement and any applicable
Associated Agreement, and (ii) assume, subject to Section 3.1(a), an undivided
interest (in an amount equal to the Party Interests being Transferred to the
permitted transferee) of all of the liabilities and obligations of the
transferring Party under this Agreement and any applicable Associated Agreements
(which may be limited to the liabilities and obligations arising from and after
the effective time of the assignment); and (c) a description of the Party
Interests being Transferred.
ARTICLE 4
EXCLUSIVE ARRANGEMENT
4.1    Exclusivity Period. For the period (the “Exclusivity Period”) from and
after the Effective Date until the earliest of (a) the date as of which the
Unfunded Capital Commitment (as defined in the LLC Agreement) of Quantum Member
in the Company is zero, (b) the third (3rd) anniversary of the Effective Date,
and (c) the date on which the MSA is terminated by the Company pursuant to
Section 10.1, 10.2(c), 10.2(e) or 13.1 of the MSA, each potential acquisition or
investment opportunity (each, an “Opportunity”) with respect to Oil and Gas
Interests, whether direct or indirect, including acquisitions of, or investments
in, producing properties, undeveloped acreage, public and private companies or
securities, joint ventures, mergers, Farmin transactions, and all other
investment structures, that LINN (or any of its Affiliates) intends to pursue in
North America shall be subject to the provisions of this Section 4.1 and Section
4.2; provided that such “Opportunities” shall not include (i) any Public Company
Opportunity, (ii) any acquisition or investment with consideration reasonably
valued at less than five million dollars ($5,000,000) (for a single or series of
related transactions), (iii) any acquisition or investment with consideration
reasonably valued at less than ten million dollars ($10,000,000) (for a single
or series of related transactions) of (1) additional Oil and Gas Interests in
any acreage (“Existing Acreage”) owned or leased by LINN as of the Effective
Date or (2) Oil and Gas Interests in acreage contiguous to any Existing Acreage
or located within a radius of one (1) mile from the outside border of any
Existing Acreage, (iv) any acquisition or investment with consideration
reasonably valued at less than twenty-five million dollars ($25,000,000) (for a
single or series of related transactions) of Oil and Gas Interests in the same
field as the Oil and Gas Interests acquired by LINN in the Chevron Tidewater
Transaction or (v) exchanges of properties owned by LINN or its Affiliates
involving no cash consideration or cash consideration representing ten percent
(10%) or less of the reasonably expected value in a single or series of related
transactions (including a like-kind exchange pursuant to Section 1031 of the Tax
Code and each an “Exchange”). During the Exclusivity Period LINN will provide
the Company notice of any Exchange if the aggregate value of LINN’s (or its
Affiliate’s) interest

13

--------------------------------------------------------------------------------




in such Exchange is reasonably estimated to exceed five million dollars
($5,000,000) no less than five (5) Business Days prior to the execution of the
definitive agreements for such Exchange.
4.2    Exclusive Arrangement.
(a)    During the Exclusivity Period, LINN shall promptly notify the Company
Designees in writing of any Opportunity for which LINN or any of its Affiliates
intend to execute a confidentiality agreement or submit a bid (each, an
“Identified Opportunity”). The pursuit of an Identified Opportunity shall follow
the policies and procedures set forth on Exhibit E.
(b)    If the Company elects to pursue an Identified Opportunity as described on
Exhibit E (a “Pursued Opportunity”), the Company’s Participating Interest Share
in such Pursued Opportunity shall be eighty percent (80%) and LINN’s shall be
twenty percent (20%); provided that LINN may propose, by delivering a written
notice to the Company within one (1) Business Day after LINN’s receipt of the
Company’s election pursuant to the policies and procedures set forth on Exhibit
E, a different Participating Interest Share for LINN in such Identified
Opportunity which shall be no less than fifteen percent (15%) and no greater
than fifty percent (50%); provided, further, that the Company may accept or
reject such proposal, in its sole discretion. The Parties agree to jointly and
in good faith (i) pursue each Pursued Opportunity, (ii) if applicable, engage in
negotiations with the counterparty(ies) regarding such Pursued Opportunity, and
(iii) be responsible for their respective Participating Interest Shares of the
Purchase Price and all Transaction Costs reasonably incurred by the Parties with
respect to such Pursued Opportunity. For the avoidance of doubt, there shall be
no other adjustment for, or obligation to pay, any cost or expense between the
Parties with respect to such Pursued Opportunity. The Parties shall promptly
make such assignments of rights and obligations as may be required to vest in
each Party its Participating Interest Share of a Pursued Opportunity.
(c)    If the Company elects not to pursue an Identified Opportunity pursuant to
the policies and procedures set forth on Exhibit E, LINN may pursue such
Identified Opportunity without any further involvement of the Company or Quantum
or any of their Affiliates or obligation to provide any such Persons any
information regarding such Identified Opportunity, and in such event neither the
Company nor Quantum shall have any right or interest in such Identified
Opportunity nor any responsibility for any cost, expense or obligation
associated with the review, pursuit or acquisition of such Identified
Opportunity regardless of whether incurred before or after such election. In the
event that the terms of such Identified Opportunity change in any material
respect, including any change in the Purchase Price (other than an increase)
that LINN (or its Affiliates) contemplates for such Identified Opportunity, the
procedures set forth on Exhibit E shall once again apply and LINN may not pursue
such Identified Opportunity without complying with such procedures in full.

14

--------------------------------------------------------------------------------




4.3    Public Company Opportunity; Sharing of Information. During the
Exclusivity Period, LINN shall provide a Public Company Opportunity Notice with
respect to any Public Company Opportunity pursuant to the provisions set forth
on Exhibit E and will also follow the policies and procedures set forth on
Exhibit E.
4.4    Company’s Rights Regarding Public Company Opportunity.
(a)    If, with respect to any Public Company Opportunity, any portion of the
consideration consists of cash, the Company may offer to fund all or a portion
of such cash consideration and pursue such Public Company Opportunity (together
with LINN, if applicable) (a “Pursued Public Company Opportunity”). LINN may
accept or reject the Company’s offer to pursue such Pursued Public Company
Opportunity in its sole discretion. If the Company elects not to exercise its
right to pursue such Public Company Opportunity or LINN rejects the Company’s
participation pursuant to the preceding sentence, LINN may pursue such Public
Company Opportunity without any further involvement of the Company or Quantum or
any of their Affiliates or obligation to provide any such Persons any
information regarding such Pursued Public Company Opportunity, and in such event
neither the Company nor Quantum nor any of their Affiliates shall have any right
or interest in such Public Company Opportunity or any responsibility for any
cost, expense or obligation associated with the review, pursuit or acquisition
of such Public Company Opportunity regardless of whether incurred before or
after such election or rejection, as applicable.
(b)    If, with respect to any Public Company Opportunity, the consideration
does not include cash, LINN shall consult with the Company regarding the
Company’s participation in such Public Company Opportunity, such participation
subject to the mutual agreement by the Parties; provided that LINN shall have no
obligation to permit the Company or Quantum or any of their Affiliates to
participate in such Public Company Opportunity.
(c)    In the event that the Company pursues any Pursued Public Company
Opportunity pursuant to LINN’s acceptance of the Company’s offer under Section
4.4(a) or pursuant to the Parties’ agreement under Section 4.4(b), promptly
after such acceptance or such agreement, the Parties shall agree in good faith
on the Parties’ respective participating shares in such Pursued Public Company
Opportunity. To the extent that LINN jointly pursues such Pursued Public Company
Opportunity with the Company, the Parties agree to jointly and in good faith (i)
pursue such Pursued Public Company Opportunity, (ii) if applicable, engage in
negotiations with the counterparty(ies) regarding such Pursued Public Company
Opportunity, and (iii) be responsible for their respective participating shares
of the Purchase Price and all Transaction Costs reasonably incurred by the
Parties with respect to such Pursued Public Company Opportunity. For the
avoidance of doubt, there shall be no other adjustment for, or obligation to
pay, any cost or expense between the Parties with respect to such Pursued Public
Company Opportunity. The Parties shall promptly make such assignments of rights
and obligations as may be required to vest in each Party its corresponding
participating share of a Pursued Public Company Opportunity.

15

--------------------------------------------------------------------------------




(a)    For the avoidance of doubt, this Section 4.4 is not intended to prevent
LINN from pursuing a Public Company Opportunity where, following negotiations
with the seller where alternative consideration is considered and that are
conducted on a basis consistent with the provisions of Section 4.3 and this
Section 4.4, the seller insists on consideration consisting of all or
substantially all LINN equity.
4.5    Right of First Refusal. If the Company does not participate in a Public
Company Opportunity pursuant to Section 4.4, the Parties will follow the
policies and procedures set forth on Exhibit F.
4.6    Other Partnership Opportunities. For a period of three (3) years
following the Effective Date, in the event that LINN or its Affiliates pursue
any other institutional acquisition partnership, limited liability company or
other entity for the purposes of future acquisitions of Oil and Gas Interests,
LINN covenants and agrees to offer to Quantum an opportunity for Quantum (or its
Affiliate) to enter into a new partnership or company (each to be referred to as
a “Subsequent QL Energy”) with LINN with the same scope as such institutional
acquisition partnership, limited liability company or other entity being pursued
on the same terms and conditions (including the amount of Quantum’s capital
commitment) as set forth in this Agreement, the LLC Agreement and the MSA.
Quantum shall have ninety (90) days within which to respond to a written notice
from LINN offering to form a Subsequent QL Energy. Failure of Quantum to respond
to LINN in writing with an acceptance of the material terms (which pursuant to
the first sentence of this Section 4.6 shall be the same as the terms of this
Agreement, the LLC Agreement and the MSA) within such period shall be deemed an
election by Quantum not to participate in a Subsequent QL Energy.
Notwithstanding anything to the contrary herein, LINN shall have no further
obligations under this Section 4.6 with respect to a particular partnership or
vehicle from and after any election (or deemed election) by Quantum not to enter
into a Subsequent QL Energy with respect to such partnership or vehicle. For the
avoidance of doubt, the documents for any Subsequent QL Energy formation (a)
will include a provision which is the same as this Section 4.6 and will be in
effect for a period of three (3) years from the effective date of such
Subsequent QL Energy formation and (b) will contain a revised clause (v) of the
definition of “LINN Event” in the limited liability company agreement of such
Subsequent QL Energy reflecting the current Chief Executive Officer of LINN.

16

--------------------------------------------------------------------------------




ARTICLE 5
PAYMENT OF PURCHASE PRICE AND TRANSACTION COSTS
5.1    Payment Procedures with Respect to Transaction Costs.
(a)    Each Party shall issue statements and invoices to the other Party for the
other Party’s Participating Interest Share of Transaction Costs pursuant to
Section 4.2(b) and/or the other Party’s corresponding participating share of
Transaction Costs pursuant to Section 4.4(c) that the first Party incurs in
connection with any Pursued Opportunity or any Pursued Public Company
Opportunity, as applicable, within sixty (60) days after the date on which such
Transaction Costs were incurred.
(b)    In response to each statement or invoice for Transaction Costs issued by
the other Party pursuant to Section 5.1(a), each Party shall pay its
Participating Interest Share of such Transaction Costs pursuant to Section
4.2(b) and/or its corresponding participating share of such Transaction Costs
pursuant to Section 4.4(c) within thirty (30) days of receiving such statement
or invoice. Each Party shall have the right to audit and dispute the amounts set
forth in any such statement or invoice pursuant to Section I.5 of Exhibit “C” to
the Form JOA.
(c)    Each Party shall pay its Participating Interest Share of the applicable
Purchase Price (including any deposits) pursuant to Section 4.2(b) and/or its
corresponding participating share of the applicable Purchase Price (including
any deposits) pursuant to Section 4.4(c) at the time provided in the relevant
transaction documents.
(d)    All amounts in default and not paid when due under this Section 5.1 shall
bear interest at the Agreed Rate from the due date to the date of payment.
ARTICLE 6
POST-ACQUISITION INFORMATION; DISCLAIMERS
6.1    Sharing of Information Following Acquisition of a Pursued Opportunity.
(a)    Subject to the terms and conditions of this Agreement and without
limiting or otherwise modifying Article 4, following the joint acquisition by
the Company and LINN of any Joint Asset pursuant to this Agreement, to the
extent that the following documentation, data or information has not been shared
pursuant to Article 4, and to the extent that, pursuant to any Third Party
agreement or applicable Law, a Party is neither prohibited from doing so, nor
required to make payment of a fee to do so, such Party shall make available to
the other Party, promptly after such Party may obtain, (i) all existing
leasehold documentation developed or obtained by such Party in connection with
the acquisition, exploration, development and operation of such Joint Asset,
including all lease, land, title and division order files (including any
available abstracts of title, title opinions and reports, and title curative
documents), contracts, correspondence, permitting, engineering, production and
well files (including any well logs), (ii) all existing documentation developed
or obtained by such Party pertaining to compliance of such Joint Asset with Laws
including environmental Laws, and (iii) all seismic and geological data and
other similar information, including seismic surveys, regarding the development
and operation of such Joint

17

--------------------------------------------------------------------------------




Asset, in each case, that such Party may possess; provided that such Party shall
use commercially reasonable efforts to obtain the consent or waiver of the
applicable counterparty to disclose such documentation, data or information to
the other Party if such disclosure is otherwise prohibited without such consent
or waiver; provided, further, that neither Party shall have any obligation to
provide any consideration to obtain such consent or waiver.
(b)    The costs of acquiring, transferring or sharing any such documentation,
data and information for any Joint Asset pursuant to Section 6.1(a) shall be
borne and paid by the Parties in relation to their Participating Interest
Shares; provided that such costs incurred by LINN or its Affiliates shall be
borne and paid solely by LINN during the term of the MSA.
6.2    Disclaimers. EACH DISCLOSING PARTY MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AS TO THE ACCURACY AND COMPLETENESS
OF MATERIALS, DOCUMENTS, ANALYSES, INTERPRETATIONS AND OTHER INFORMATION MADE
AVAILABLE BY SUCH PARTY AT ANY TIME IN CONNECTION WITH THIS AGREEMENT, AND SUCH
PARTY EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY
REPRESENTATION, WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY
OR IN WRITING) TO THE RECIPIENT PARTY OR ANY OF ITS AFFILIATES, EMPLOYEES,
AGENTS, CONSULTANTS OR REPRESENTATIVES (INCLUDING ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO THE RECIPIENT PARTY,
INCLUDING PURSUANT TO ARTICLE 4 OR SECTION 6.1). EACH RECIPIENT PARTY EXPRESSLY
AGREES THAT ANY RELIANCE UPON OR CONCLUSIONS DRAWN THEREFROM SHALL BE AT ITS OWN
RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW AND SHALL NOT GIVE RISE TO ANY
LIABILITY OF OR AGAINST THE DISCLOSING PARTY. EACH RECIPIENT PARTY HEREBY WAIVES
AND RELEASES ANY CLAIMS ARISING UNDER THIS AGREEMENT, COMMON LAW OR ANY STATUTE
ARISING OUT OF ANY MATERIALS, DOCUMENTS OR INFORMATION PROVIDED TO SUCH PARTY.
THE PARTIES AGREE THAT, TO THE EXTENT REQUIRED BY APPLICABLE LAW TO BE
EFFECTIVE, THE DISCLAIMERS OF CERTAIN REPRESENTATIONS AND WARRANTIES CONTAINED
IN THIS SECTION 6.2 ARE “CONSPICUOUS” DISCLAIMERS FOR THE PURPOSE OF ANY
APPLICABLE LAW.
ARTICLE 7
TERM
7.1    Termination. This Agreement shall terminate upon the earliest to occur of
(“Termination Date”):
(a)    following the Exclusivity Period, the date on which the Company no longer
owns an interest in any Joint Assets, any Unfunded Capital Commitments are
reduced to zero and the Company does not anticipate raising any additional
capital;
(b)    termination of the MSA pursuant to Section 10.2(a)(i) thereof; and
(c)    the unanimous agreement of the Parties.

18

--------------------------------------------------------------------------------




7.2    Effect of Termination. Upon the Termination Date, this Agreement shall
forthwith become void and the Parties shall have no liability or obligation
hereunder; provided, however, that (i) the termination of this Agreement or any
provision hereof shall not relieve any Party from any expense, liability or
other obligation or remedy therefor which has accrued or attached prior to the
date of such termination, (ii) the provisions of Article 1, Section 2.5, Section
3.1(b), Section 4.5 (including Exhibit F), Section 6.2, this Section 7.2 and
Article 9 shall survive such termination and remain in full force and effect
indefinitely (but only to the extent any such provision was in effect at the
time of such termination), and (iii) the provisions of Article 8 shall survive
such termination and remain in full force and effect for twelve (12) months
following such termination.
ARTICLE 8
CONFIDENTIALITY
8.1    Confidentiality.
(a)    No Party shall use, publish, disseminate or otherwise disclose, directly
or indirectly, any Confidential Information that should come into the possession
of such Party other than for the purpose of reviewing, evaluating, pursuing or
acquiring any Opportunity or Public Company Opportunity, performing its duties
and obligations under or in connection with this Agreement or the other
Associated Agreements or owning, managing and administering its Party Interests
or Company interests, or to the extent a Party is required to disclose such
Confidential Information (1) due to a subpoena or court order or other legal
process, (2) if such Party testifies in a judicial or regulatory proceeding
pursuant to the order of a judge or administrative law judge after such Party
requests confidential treatment for such Confidential Information, (3) in order
to enforce its rights under this Agreement or the other Associated Agreements,
(4) pursuant to applicable Law (including any stock exchange rules) or (5) as
set forth in Section 8.2(b) or Section 8.2(c); provided, however, that each
Party may disclose Confidential Information to the following:
(i)    to an Affiliate of a Party or to the Party’s, or any of its Affiliates’,
employees, officers, directors or representatives, in each case, for the sole
purpose of reviewing, evaluating, pursuing or acquiring any Opportunity or
Public Company Opportunity, performing its duties and obligations under or in
connection with this Agreement or the other Associated Agreements, or owning,
managing and administering its Party Interests or Company interests, provided,
however, that the Company will not disclose any Confidential Information
relating to a potential or pending Opportunity or Public Company Opportunity to
any “portfolio company” of Quantum (or Quantum’s Affiliates);
(ii)    to prospective or actual attorneys engaged by any Party where disclosure
of such information is related to such attorney’s work for such Party;
(iii)    to prospective or actual contractors and consultants engaged by any
Party where disclosure of such information is related to such contractor’s or
consultant’s work for such Party to the extent necessary to perform such Party’s
obligations under this Agreement, any Associated Agreement or the MSA;

19

--------------------------------------------------------------------------------




(iv)    (subject always to Article 3) to a bona fide prospective transferee of a
Party’s Participating Interest Share or Joint Asset to the extent appropriate in
order to allow the assessment of such Participating Interest Share or Joint
Asset (including a Person with whom a Party and/or its Affiliates are conducting
bona fide negotiations directed toward a merger, consolidation or the sale of a
majority of its or an Affiliate’s Equity Interests);
(v)    to a bank or other financial institution to the extent reasonably
necessary for a Party arranging for funding; and
(vi)    in the case of LINN or any Affiliate of LINN, to any potential
counterparty in an Opportunity or a Public Company Opportunity to the extent
necessary to inform them of LINN’s obligations to the Company and Quantum
herein.
provided, further, that disclosure as pursuant to clause (i), (iii), (iv) or (v)
shall not be made unless prior to such disclosure the disclosing Party takes
customary precautions to ensure such information is kept confidential.
(b)    Each Party shall, and shall cause each of its Affiliates, and its and
their respective directors, officers, members, partners, employees,
representatives and agents (i) to comply with this Section 8.1, (ii) to refrain
from using any Confidential Information other than in connection the purpose of
reviewing, evaluating, pursuing or acquiring any Opportunity or Public Company
Opportunity or performing its duties and obligations under or in connection with
this Agreement or the other Associated Agreements, and (iii) to refrain from
disclosing any Confidential Information to any Third Party. If a Party is
required by Law or court order to disclose information that would otherwise be
Confidential Information under this Agreement, such Party shall immediately
notify the other Party of such notice and provide the other Party the
opportunity to resist such disclosure by appropriate proceedings.
(c)    Each Party shall be liable for any disclosure by its Affiliates or its or
their respective directors, officers, members, partners, employees,
representatives and agents in violation of this Section 8.1.
(d)    Notwithstanding anything to the contrary in Section 8.1 or Section 8.2,
but subject to the provisions of any applicable confidentiality agreement that
has been executed in accordance with this Agreement, the Parties acknowledge and
agree that the Company may disclose Confidential Information to Quantum Member,
and such Confidential Information shall be subject only to the restrictions on
confidential information set forth in the LLC Agreement (including with respect
to permitted disclosures by Quantum Member).
8.2    Publicity.

20

--------------------------------------------------------------------------------




(a)    Subject to Section 8.2(b) and Section 8.2(c), without reasonable prior
written approval by the other Party, no Party shall issue, or permit any agent
or Affiliate of it to issue, any press releases or otherwise make, or cause any
agent or Affiliate of it to make, any public statements with respect to this
Agreement, the Associated Agreements or the activities contemplated hereby or
thereby.
(b)    Notwithstanding anything to the contrary in Section 8.2(a), any Party or
its Affiliates may disclose information regarding Development Operations or the
Joint Assets (i) in investor presentations, industry conference presentations or
similar disclosures; provided that not less than twenty-four (24) hours prior to
so disclosing any such information, the disclosing Party shall provide a copy of
the presentation or other disclosure document in its current form as of such
time (redacted to avoid disclosure of any items that the disclosing Party is
prevented from disclosing pursuant to obligations of confidentiality) containing
such information to the other Party or (ii) as and to the extent required by Law
or stock exchange rule.
(c)    Notwithstanding anything to the contrary in Section 8.1 or Section
8.2(a), in the event of any emergency endangering property, lives or the
environment, the Company may issue such press releases or public announcements
as it deems necessary in light of the circumstances and shall promptly provide
LINN with a copy of any such press release or announcement, if commercially
feasible, prior to such press releases or public announcements.
ARTICLE 9
MISCELLANEOUS
9.1    Relationship of the Parties. The rights, duties, obligations and
liabilities of the Parties (other than Affiliates) under this Agreement shall be
individual, not joint or collective. Except as provided under the LLC Agreement,
it is not the intention of the Parties to create, nor shall this Agreement be
deemed or construed to create, a mining or other partnership, joint venture or
association or a trust. This Agreement shall not be deemed or construed to
authorize any Party to act as an agent, servant or employee for any other Party
for any purpose whatsoever except as explicitly set forth in this Agreement. In
their relations with each other under this Agreement, the Parties shall not be
considered fiduciaries. The Parties have negotiated and bargained for the terms
of this Agreement on an arms-length basis so as to be fair and customary under
the circumstances taken as a whole.
9.2    Notices.
(a)    Any notice or communication given pursuant this Agreement must be in
writing and may be given by registered or certified mail, recognized overnight
delivery service or facsimile, and if given by registered or certified mail,
shall be deemed to have been given and received on the third (3rd) day after a
registered or certified letter containing such notice, properly addressed with
postage prepaid is deposited in the United States mail; and, if given otherwise
than by registered or certified mail, it shall be deemed to have been given when
delivered to the Person to whom addressed if delivered during normal business
hours on a Business Day, or if not delivered during normal business hours on a
Business Day, on the following Business Day. Such notices or

21

--------------------------------------------------------------------------------




communications to be sent to a Party shall be given to such Party at the address
for such Party shown below:
If to the Company:
 
QL Energy I, LLC
1401 McKinney Street, Suite 2700
Houston, TX 77010
Attn: President
Facsimile: (713) 452-2021
Email: jcampbell@ql-energy.com
 
With a copy to:
 
QL Energy I, LLC
1401 McKinney Street, Suite 2700
Houston, TX 77010
Attn: General Counsel
Facsimile: (713) 452-2021
Email: jbaird@quantumep.com
 
If to LINN:
 
Linn Energy Holdings, LLC
600 Travis Street
Houston, Texas 77002
Attention: Candice Wells, Vice President, General Counsel and Corporate
Secretary
Facsimile: (832) 426-5956
Email: cwells@linnenergy.com
 
With a copy to:
 
Linn Energy Holdings, LLC
600 Travis Street
Houston, Texas 77002
Attention: David B. Rottino, Executive Vice President, Business Development and
Chief Accounting Officer
Facsimile: (832) 426-5956
Email: drottino@linnenergy.com
 
If to Quantum:
 
Quantum Energy Partners, LLC
1401 McKinney Street, Suite 2700
Houston, TX 77010


22

--------------------------------------------------------------------------------




Attn: General Counsel
Facsimile: (713) 452-2021
Email: jbaird@quantumep.com



(b)    Any Party may designate any other address in substitution for the
foregoing address(es) (or the email address for the Restricted Company Designee)
to which such notice shall be given by notice duly given hereunder in accordance
with Section 9.2(a) to the other Parties.
(c)    Notwithstanding anything to the contrary herein, any notice given by LINN
to the Company pursuant to Article 4 may be given by email. Such notice shall be
effective when delivered to the Company, even if delivered on a day that is not
a Business Day or if delivered outside business hours on a day that is a
Business Day.
9.3    Entire Agreement; Conflicts. This Agreement, the exhibits hereto, the LLC
Agreement, the MSA and the Associated Agreements collectively constitute the
entire agreement among the Parties concerning the subject matter hereof and no
warranties, representations, promises or agreements have been made between or
among the Parties other than as expressly set forth herein. This Agreement, the
Exhibits hereto, the LLC Agreement, the MSA and the Associated Agreements
collectively supersede any previous agreement or understanding between or among
the Parties relating to the subject matter hereof. In the event of a conflict
between: (a) the terms and provisions of this Agreement and the terms and
provisions of any exhibit hereto; or (b) the terms and provisions of this
Agreement and the terms and provisions of any Associated Agreement, the terms
and provisions of this Agreement shall govern and control; provided, however,
that the inclusion in any of the exhibits hereto or any Associated Agreement of
terms and provisions not addressed in this Agreement shall not be deemed a
conflict, and all such additional provisions shall be given full force and
effect, subject to the provisions of this Section 9.3. In the event of a
conflict between the terms and provisions of this Agreement and the terms and
provisions of the MSA, the terms and provisions of this Agreement shall control.
9.4    Governing Law; Jurisdiction and Forum; Disputes; Remedies.
(a)    This Agreement shall be construed in accordance with and governed by the
Laws of the State of Delaware without regard to principles of conflict of Laws.
TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE OTHER
ASSOCIATED AGREEMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
(b)    The Parties hereby irrevocably submit to the exclusive jurisdiction of
the Delaware Chancery Court located in Wilmington, Delaware, or, if such court
shall not have jurisdiction, any federal court of the United States of or other
Delaware state court located in Wilmington, Delaware, and appropriate appellate
courts therefrom, over any dispute arising out of or relating to this Agreement,
the other Associated Agreements or any transaction contemplated hereby or
thereby, and each Party hereby irrevocably agrees that all claims in respect of
such dispute

23

--------------------------------------------------------------------------------




may be heard and determined in such courts.  The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any dispute arising out
of or relating to this Agreement, the other Associated Agreements or any
transaction contemplated hereby or thereby brought in such courts or any defense
of inconvenient forum for the maintenance of such dispute.  Each Party agrees
that a judgment in any such dispute may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law.  This consent to
jurisdiction is being given solely for purposes of this Agreement and is not
intended to, and shall not, confer consent to jurisdiction with respect to any
other dispute in which a Party may become involved.  Each Party hereby consents
to process being served by any Party in any suit, action, proceeding or
counterclaim of the nature specified in this Section 9.4(b) by the mailing of a
copy thereof in the manner specified by the provisions of Section 9.2. 
(c)    NONE OF THE PARTIES SHALL BE ENTITLED TO RECOVER FROM ANY OTHER PARTY, OR
SUCH PARTY’S RESPECTIVE AFFILIATES, ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES OR DAMAGES FOR LOST PROFITS OR LOST
BUSINESS OPPORTUNITY OF ANY KIND ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT (OTHER THAN WITH RESPECT TO ARTICLE 4 OF THIS AGREEMENT, IN WHICH CASE
THERE WILL BE NO LIMITATIONS ON DAMAGES EXCEPT THAT PUNITIVE AND EXEMPLARY
DAMAGES WILL NOT BE RECOVERABLE), THE ASSOCIATED AGREEMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, EXCEPT TO THE EXTENT ANY SUCH PARTY SUFFERS SUCH
DAMAGES (INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH DEFENDING OF SUCH DAMAGES) TO A THIRD PARTY, WHICH DAMAGES
(INCLUDING COSTS OF DEFENSE AND REASONABLE ATTORNEYS’ FEES INCURRED IN
CONNECTION WITH DEFENDING AGAINST SUCH DAMAGES) SHALL NOT BE EXCLUDED BY THIS
PROVISION AS TO RECOVERY HEREUNDER. SUBJECT TO THE PRECEDING SENTENCE, EACH
PARTY, ON BEHALF OF ITSELF AND EACH OF ITS AFFILIATES, WAIVES ANY RIGHT TO
RECOVER ANY INDIRECT, CONSEQUENTIAL, SPECIAL, INCIDENTAL, PUNITIVE OR EXEMPLARY
DAMAGES OR DAMAGES FOR LOST PROFITS OR LOST BUSINESS OPPORTUNITY, ARISING IN
CONNECTION WITH OR WITH RESPECT TO THIS AGREEMENT (OTHER THAN WITH RESPECT TO
ARTICLE 4 OF THIS AGREEMENT, IN WHICH CASE THERE WILL BE NO LIMITATIONS ON
DAMAGES EXCEPT THAT PUNITIVE AND EXEMPLARY DAMAGES WILL NOT BE RECOVERABLE), THE
ASSOCIATED AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.
(d)    Notwithstanding anything to the contrary in Section 2.5, each Party shall
be entitled to specific performance and all other remedies available at Law or
in equity of the other obligations (such as providing notices and complying the
exclusivity and transfer restrictions) of the Parties under this Agreement, and
the Parties agree that if such obligations are not performed in accordance with
their specific terms, irreparable damage would occur, no adequate remedy at Law
would exist and damages would be difficult to determine, and the Parties shall
be entitled to specific performance of such obligations and immediate injunctive
relief, without the necessity of

24

--------------------------------------------------------------------------------




proving the inadequacy of money damages as a remedy, in addition to any other
remedy available at Law or in equity in accordance with this Agreement.
9.5    Expenses. Except as otherwise specifically provided, all fees, costs and
expenses incurred by the Parties in negotiating this Agreement shall be paid by
the Party incurring the same, including legal and accounting fees, costs and
expenses.
9.6    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective permitted heirs, legal
representatives, successors and assigns.
9.7    Amendment. This Agreement may be amended only by an instrument in writing
executed by both the Company and LINN (provided that, to the extent any
provision in Section 4.6, Article 7 or Article 9 is amended, such amendment
shall be executed by all of the Company, LINN and Quantum) and expressly
identified as an amendment or modification.
9.8    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be an original, but all of which taken together shall
constitute a single document.
9.9    Further Assurances. In connection with this Agreement, the other
Associated Agreements or any transaction contemplated hereby or thereby, each
Party shall execute and deliver any additional documents and instruments and
perform any additional acts that may be necessary or appropriate to effectuate
and perform the provisions of this Agreement, the other Associated Agreements
and those transactions.
9.10    No Waiver. The failure of any Party to insist upon strict performance of
a covenant hereunder or of any obligation hereunder, irrespective of the length
of time for which such failure continues, shall not constitute a waiver of such
Party’s right to demand strict compliance in the future. Any of the terms,
covenants or conditions hereof may be waived only by a written instrument
executed by or on behalf of the Party waiving compliance. No consent or waiver,
express or implied, to or of any breach or default in the performance of any
obligation hereunder shall constitute a consent or waiver to or of any other
breach or default in the performance of the same or any other obligation
hereunder. The rights of the Parties under this Agreement shall be cumulative,
and the exercise or partial exercise of any such right shall not preclude the
exercise of any other right.
9.11    Severability. If any provision of this Agreement or the application
thereof to any Person or circumstances is for any reason and to any extent
invalid or unenforceable, the remainder of this Agreement and the application of
such provision to the other Persons or circumstances will not be affected
thereby, but rather are to be enforced to the greatest extent permitted by Law.
9.12    No Third Party Beneficiaries. This Agreement (other than Section 4.6,
Article 7 and Article 9) is intended for the exclusive benefit of the Company
and LINN and their respective successors and permitted assigns. This Agreement
is intended for the benefit of, and may be assigned in whole or in part to, any
Subsidiary of the Company designated in writing by the Company with respect to
the rights and/or Joint Assets identified by the Company in such written
designation. Section 4.6 is intended for the exclusive benefit of Quantum and
LINN and their respective

25

--------------------------------------------------------------------------------




successors and permitted assigns. Article 7 and Article 9 are intended for the
exclusive benefit of all Parties and their respective successors and permitted
assigns. Nothing contained in this Agreement, except Affiliates to the extent
expressly anticipated to benefit from provisions of this Agreement, shall be
construed as creating any rights or benefits in or to any Third Party.
9.13    Preparation of Agreement. All Parties and their respective counsel
participated in the preparation of this Agreement. In the event of any ambiguity
in this Agreement, no presumption shall arise based on the identity of the
draftsman of this Agreement.
9.14    Execution in Writing. A facsimile, telex, or similar transmission by a
Party, or a photographic, photostatic, facsimile or similar reproduction of a
writing executed by a Party, shall be treated as an execution in writing for
purposes of this Agreement.
9.15    Right of Competition. Except as expressly set forth in this Agreement,
the LLC Agreement or the MSA, nothing in this Agreement shall preclude any
Party, or its Affiliates, from engaging in any business or purchasing any
property of any sort whatsoever, whether or not in competition with Development
Operations under this Agreement, without consulting any other Party or inviting
or allowing any other Party to participate therein, and the doctrine of
corporate opportunity, or any analogous doctrine, shall not apply. Except as
expressly set forth in this Agreement or the Associated Agreements, no Party nor
its Affiliates shall have any duty, including any fiduciary duty, to any other
Party and its Affiliates.
[The remainder of this page is intentionally blank]
[Signature pages follow]



26

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives on and as of the Effective Date.


 
QL ENERGY I, LLC
 
 
 
 
 
 
 
By:
/s/ John H. Campbell, Jr.
 
Name:
John H. Campbell, Jr.
 
Title:
President
 
 
 
 
 
QUANTUM ENERGY PARTNERS, LLC
 
 
 
 
 
 
 
By:
/s/ Dheeraj Verma
 
Name:
Dheeraj Verma
 
Title:
Managing Director


[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT]

--------------------------------------------------------------------------------




 
LINN ENERGY, LLC
 
 
 
 
 
 
 
By:
/s/ Mark E. Ellis
 
Name:
Mark E. Ellis
 
Title:
Chairman, President and Chief Executive Officer








[SIGNATURE PAGE TO DEVELOPMENT AGREEMENT]

--------------------------------------------------------------------------------




EXHIBIT A
FORM JOA







A–1

--------------------------------------------------------------------------------




EXHIBIT B

INSURANCE
[See attached]







B–1

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF ASSIGNMENT
[See attached]





C–1

--------------------------------------------------------------------------------




EXHIBIT D
INTENTIONALLY OMITTED





D–1

--------------------------------------------------------------------------------




EXHIBIT F
Right of First Refusal


If the Company does not participate in a Public Company Opportunity pursuant to
Section 4.4, this Exhibit F shall apply to any subsequent sale, assignment,
transfer or disposition (whether direct or indirect, by operation of law or sale
of equity (other than a merger or sale of the Target Public Company) or
otherwise), other than an Exchange, by the Target Public Company of any of its
Oil and Gas Interests to any Person that is not an Affiliate of LINN on or prior
to the first (1st) anniversary (such period, the “ROFR Period”) of the later to
expire of (i) the Exclusivity Period or (ii) the exclusivity period applicable
to any other institutional acquisition partnership, limited liability company or
entity for the purposes of future acquisitions of Oil and Gas Interests
described in Section 4.6 or of the same type as described in Section 4.6 and in
which Quantum participates (each, a “Subsequent Transfer”); provided that any
subsequent sale, assignment, transfer or disposition to an Affiliate of LINN
shall only be made expressly subject to the restriction in this Exhibit F with
such Affiliate agreeing in writing to be bound by such restriction following
LINN’s or its Affiliates’ consummation of such Public Company Opportunity and
provided further that any a Subsequent Transfer includes those transfers for
which a contractual agreement was executed within the ROFR Period, even if such
transfer is not consummated until after the ROFR Period.
Once the final terms and conditions of a Subsequent Transfer have been fully
negotiated, the Target Public Company shall give the Company a written notice
(the “ROFR Notice”) stating the assets to be transferred (the “Subsequently
Transferred Interest”), and all such final terms and conditions as are relevant
to such Subsequent Transfer, together with a copy of all instruments or relevant
portions of instruments establishing such terms and conditions. The Company
shall have the right, but not the obligation, to elect to acquire such
Subsequently Transferred Interest on the terms and conditions set forth in the
ROFR Notice. The ROFR Notice shall constitute a binding offer (the “ROFR Offer”)
by the Target Public Company to sell, assign, transfer and dispose to the
Company the Subsequently Transferred Interest at the price and upon the terms
specified in the ROFR Notice and such offer shall be irrevocable for thirty (30)
days (or fifteen (15) days if the Target Public Company has run an auction
process in which the Company has had the opportunity to participate) following
receipt by the Company. The Company may accept such ROFR Offer and acquire all
of the Subsequently Transferred Interest by giving written notice of the same to
the Target Public Company within such thirty (30) or fifteen (15) day period, as
applicable. The failure by the Company to so notify the Target Public Company
within such thirty (30) day or fifteen (15) day period, as applicable, shall be
deemed an election by the Company not to accept such ROFR Offer.
If the Company accepts the ROFR Offer, then the Target Public Company and the
Company shall cooperate together to consummate the Subsequent Transfer to the
Company as promptly as practicable following such acceptance.
If the Company does not accept the ROFR Offer, then the Target Public Company
may transfer all, but not less than all, of the Subsequently Transferred
Interest at any time within one hundred eighty (180) days following the end of
the thirty (30) day or fifteen (15) day period, as applicable, that the

F-1



--------------------------------------------------------------------------------




Company had to accept the ROFR Offer. Any such Subsequent Transfer shall be (i)
at a price not less than the price set forth in the ROFR Notice and (ii) upon
such other terms and conditions not, in the aggregate, more favorable to the
acquiring party than those specified in the ROFR Notice. If the Target Public
Company does not consummate such Subsequent Transfer on such terms within such
one hundred eighty (180)-day period, the Subsequent Transfer shall again become
subject to the right of first offer set forth in this Exhibit F.



F-2

